Walton, J.
1. Depositions taken to be used in a suit pending must be filed with the clerk at the term for which they are taken, and allowed to remain on file, or they cannot be used at a subsequent term by the party taking them. Rule 25, of this court.
When a plaintiff becomes nonsuit, or discontinues his suit and commences another for the same cause, all depositions taken for the first may be used in the second suit, if they were duly filed in the court where the first suit was pending and remained on file till the second suit was commenced; otherwise not. E. S., c. 107, § 19.
This rule is applicable as well where the first suit was commenced in another state, and the depositions were taken to be there used, as where it was commenced in this state, and for the same reason ; namely, that the adverse party has a right to inspect the depositions, and use them himself, if he desires to do so; and if the party taking the depositions deprives him of this right, by neglecting or refusing to put them on file, it is but just that he should thereby forfeit the right to use them himself. Another reason for the rule, founded on public policy, is that the depositions should be kept where they can bo had and used as evidence for the state, in case the deponents have sworn falsely, and are prosecuted for perjury. The rule is therefore a wise one, and the enforcement of it should not be relaxed. And if the party taking a deposition has, by his own negligence in not putting it on file, lost the right to use it while the deponent is still alive, the right to use it will not bo revived by the death of the deponent. That is one of the contingencies which the party taking the deposition should have thought of when he refused or neglected to put it on file. For these reasons we cannot doubt that the deposition of Barker Burbank was rightly excluded.
*14II. The court is also of opinion that the submission and award between the defendant and one Uobishaux was properly excluded. They were inter alios. The plaintiff was not a party to the submission, and ought not to be affected by it.
III. The objections .to the admission of Andrew Pilan’s deposition are not insisted upon, and we shall not therefore notice them further than to say that in our judgment it was clearly admissible.

Exceptions overruled.


Judgment on the verdict.

Dickerson, Barrows, Daneorth and Virgin, JJ., concurred.